Citation Nr: 1616806	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-44 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge in July 2012 and a copy of that transcript is of record.  

In a November 2012 decision, the Board reopened the issue on appeal and remanded for further development.  

In September 2015, the Veteran submitted additional evidence and in April 2016 the Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) review. 

In addition to the paper claims file, the Veterans Benefits Management System (VBMS) file contains January 2015 and August 2015 private statements and the April 2016 AOJ review waiver.  A review of the Veteran's Virtual VA claims file reveals the Veteran's Social Security Administration (SSA) records and VA treatment records dated March 2011 to November 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current low back disability did not manifest during, or as a result of military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Here, the notice requirements were accomplished by a letter sent in September 2008, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was provided with VA examinations in June 2013 and November 2013.  The Board finds that, when taken together, the VA examination reports are adequate because they are based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal and clarified the Veteran's contentions.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the November 2012 remand directives, which included obtaining the Veteran's Social Security Administration (SSA) records and affording the Veteran a VA examination.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his low back disability is related to his military service, to include an in-service fall and treatment.  The Veteran also contends that he has had back pain since his in-service injury.   

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran has a current diagnosis of lumbar degenerative disc disease/degenerative joint disease as evidenced by the November 2013 VA examination.  

Additionally, the Veteran's service treatment records show that in July 1980 the Veteran was treated for back pain for the prior two weeks.  The Veteran reported that he was lifting heavy bags and the examiner diagnosed chronic lumbar strain.  As such, the Veteran's claim turns on whether his currently diagnosed low back disability is related to his in-service injury.  

In this regard, a July 1980 service treatment record shows that the Veteran underwent physical therapy for his low back pain.  The Veteran reported that he was lifting a 50 pound duffle bag which caused his low back pain.  The physician diagnosed possible functional low back pain with an unknown etiology.  Another July 1980 physical therapy note shows that the Veteran was again seen for his low back pain.  A September 1980 service treatment record shows that the Veteran reported a sharp pain in his lower back.  The Veteran's October 1980 separation report of medical examination noted that the Veteran's spine and other musculoskeletal were normal.  On his October 1980 separation report of medical history the Veteran reported recurrent low back pain.  The physician noted a history of low back pain and that the Veteran reported "none at this time".  A November 1980 service treatment record shows that the Veteran was treated for low back pain of the T7-L5.  The physician diagnosed an exacerbated low back strain and the Veteran was prescribed pain medication and physical therapy and placed on profile of no physical conditioning for seven days and quarters for 24 hours.  Another November 1980 note shows that the Veteran again underwent physical therapy for his chronic low back strain.  Another November 1980 service treatment record shows that the Veteran was placed on quarters for 24 hours.  

After service, the Veteran filed a claim for "pain in the back" in November 1980.  

A February 1981 VA examination noted that the Veteran reported injuring his back lifting a duffle bag and that he has had almost chronic low back pain since that time.  After physical examination, the examiner concluded that the Veteran's symptoms seem to be completely out of proportion with any findings of physical examination and therefore he must suspect a functional overlay in his symptomatology although x-rays would also be evaluated.  The examiner's impression of the x-ray was chronic back pain by history, possible myalgia; also suspect a psychophysiological musculoskeletal reaction.  

A June 1981 VA treatment record shows that the Veteran was treated for constant low back pain for the past year with radiation to both legs and paresthesia.  The Veteran reported that he injured his back in 1980 lifting duffle bags.  The physician diagnosed chronic L5 strain with no neurological deficit.  

A February 1982 VA treatment record shows that the Veteran was treated for low back pain.  The Veteran reported the above noted injury in service.  The physician diagnosed muscle spasms.  

A December 1983 VA treatment record shows that the Veteran was treated for low back pain with radiation.  The Veteran reported the above noted back injury with intermittent episodes of low back pain since.  X-rays revealed mild degenerative spurring at L3 and L4 bodies anteriorly with well-maintained disc spaces.  The physician diagnosed paraspinous muscle strain.  The physician also noted a possible secondary component as the Veteran was seeking an increase in his service-connected low back disability.  

An August 1984 VA treatment record shows that the Veteran was diagnosed with minor musculoskeletal pain.  

An October 1984 VA treatment record shows that the Veteran was treated for low back pain that was exacerbated by long hours of work.  

A November 1984 VA treatment record shows that the Veteran was treated for low back pain.  The physician diagnosed musculoskeletal back pain.  

Another November 1984 VA treatment record shows that the Veteran was treated for low back pain with radiation and weakness in his legs.  The Veteran reported on and off back pain since his in-service injury.  The physician noted that the examination was incompatible with disc disease.  

Another November 1984 VA treatment record shows that the Veteran was treated for low back pain.  The physician noted that x-rays were normal and diagnosed a hysterical reaction with no orthopedic pathology found.  

Another November 1984 VA treatment record shows that electromyogram (EMG) results suggested right L5 root irritation.  

A February 1985 VA treatment record shows that the Veteran was hospitalized for low back pain.  The Veteran was diagnosed with a personality disorder.  The Veteran reported the above noted injury and periodic back pain.  The Veteran reported that he was actively seeking discharge from the Army at the time of his original back problem.  The Veteran reported that he would reject the finding of no problem with his back and would continue to seek a physician who agreed something was wrong and would prescribe treatment.  The Veteran reported that he had seen more than 20 doctors in the prior five years for his problems.  The physician concluded that the Veteran had been observed on the floor and examined several times and found not to have any objective evidence of lower back problems.  The physician noted that the Veteran's routine work up as well as x-rays, EMG, and psychiatric evaluation showed no evidence of an objective pathological problem with the Veteran's lower back.  The physician concluded there was no abnormality with the Veteran's lower back.  

In an April 1985 rating decision, the RO proposed severing service connection for the Veteran's low back based on clear and unmistakable error in a prior rating decision.  In a February 1985 rating decision, the RO severed service connection.  

A July 2001 private treatment record shows that the Veteran sustained injuries as a result of a motor vehicle accident on July 31, 2001.  The Veteran reported prior to the accident he was enjoying a good state of health.  The Veteran reported a headache, neck pain, mid back pain, shoulder pain bilaterally, hand pain bilaterally, knee pain bilaterally, fatigue, irritability, nervousness, difficulty sleeping, weakness and swelling across his shoulders, and neck stiffness and soreness.  The physician's initial impressions were that the Veteran had myositis, joint stiffness, low back pain, muscle spasms, and segmental dysfunction in his lumber spine.  The physician also noted, in relevant part, traumatic injury of the cervical spine and thoracic spine.  

An August 2001 private x-ray revealed mild spondylosis of the L3 through L5 disc levels.  An August 2001 magnetic resonance imaging (MRI) of the lumbosacral spine revealed desiccation of the discs at L2 through L5 and thinning of the discs at L3 through L5 which were findings indicative of degenerative changes.  The physician's final diagnoses were, in relevant part, traumatic injury of the cervical spine, lumbar spine and thoracic spine.  

In October 2003 the Veteran filed a claim for service connection for his low back.  

A January 2005 VA treatment record shows that the Veteran was treated for low back pain.  

A February 2006 VA treatment record shows that the Veteran was treated for low back pain.  An MRI revealed no abnormalities seen in the thoracic and upper lumbar spine.  The Veteran was diagnosed with chronic low back pain.  
The Veteran was afforded a VA examination in March 2007.  The Veteran reported that he has had constant low back pain since 1980 and that the pain had worsened in the prior six years.  The examiner noted that November 2006 x-rays were normal and a February 2006 MRI was normal.  The examiner diagnosed neuritis of the right lower extremity with chronic pain and muscle tightness in his lumbar spine and thoracic spine.  The examiner concluded that it was well documented that the Veteran was seen several times for his back problem so his current low back condition is more likely than not related to his spine condition in the military.  

An April 2007 VA treatment record shows that the Veteran was diagnosed with probable mild degenerative joint disease in the spine with muscular tightness and neuritis into the right lower extremity.  

In a July 2007 VA addendum opinion, the March 2007 VA examiner noted that in August 2001, after the motor vehicle accident, the Veteran was diagnosed with "acute" cervical, thoracic and lumbar strains.  The examiner noted that there was never anything "acute" in the military with the Veteran's lumbar spine.  The examiner concluded that it was more likely than not that the current lumbar strain complaints were related to MVA post-military and less likely than not related to military lumbar strain.

An August 2007 VA treatment record shows that the Veteran was diagnosed with acute lumbar strain/sprain with hip flexor weakness.  

An October 2007 MRI of the lumbar spine revealed mild multilevel degenerative disc changes.  

An April 2010 private treatment record shows that the Veteran was diagnosed with post-traumatic osteoarthritis with constant disabling lower back pain at the L4 to L5 level.  

A July 2012 statement from a private physician noted the above in-service injury.  The physician noted that since being discharged the Veteran had ongoing low back problems.  The physician noted that the Veteran was in a MVA in 2001 which resulted in an exacerbation of the Veteran's low back pain.  The examiner noted that based on the history there would be a causal relationship between the Veteran's complaints and the accident he had while in the service.  The physician noted that he was unaware of any underlying medical conditions that contribute to the Veteran's current symptomatology since his entrance physical did not show any low back complaints.  The physician noted that the Veteran's back was asymptomatic prior to the injury while enlisted in the service.  The physician noted that since the injury the Veteran's current symptoms represent the condition and the motor vehicle accident appears to have been an exacerbation of his low back injury.  The physician also noted that there were no findings of any measureable risk that the low back injury would have occurred without the accident he sustained while in the service according to the records the Veteran presented.  The physician concluded that based on a reasonable degree of medical certainty it was at least as likely as not a causal relationship of complaints and the accident the Veteran sustained while in the service.  The physician also concluded that there was no apportioning warranted for the injury because only one probable cause exists and there are no epidemiological factors that would place the Veteran at an increased risk for this type of injury.  The physician explained that he based this on the initial history of the injury given by the Veteran, the records he presents from service as well as the accident and injury examinations findings.  

At the July 2012 hearing the Veteran testified that he went to Oklahoma City VA after service in around March 1981 and to the Dallas VA around 1981.  The Veteran reported that the MVA accident aggravated what was already happening with his low back.  The Veteran reported that he began receiving SSA for his back in 2008.  The Veteran also testified that he received treatment from 1981 to 1986.  

In a September 2012 statement, S.S. reported that he played sports with the Veteran when they were children until the Veteran went into the military.  S.S. reported that upon the Veteran's return from service he could not play basketball anymore because of a back injury and the Veteran also went to the VA a lot in the early 1980s.  

In a September 2012 statement, D.G. reported that he had known the Veteran all of his life and played sports with him during their teen years.  D.G. reported that after the Veteran came out of the military with a hurt back and went to the VA hospital frequently in the early and mid-1980s.  

In a September 2012 statement, the Veteran's sister B.D. reported that after the military the Veteran could no longer "play" because his back hurt.  

In a September 2012 statement, V.Y. reported that after the military the Veteran went to the VA and at one point was receiving checks.  

In a September 2012 statement, D.W. reported that her brother was healthy before he went into the military and is now in constant pain.  

The Veteran was afforded a VA examination in June 2013.  The examiner diagnosed myofascial lumbar syndrome with functional overlay.  The examiner concluded that the Veteran's current back condition was more likely due to the effects of his psychiatric condition, functional overlay, his post-service MVA and the aging process and was less likely than not due to the single described incident found in the service treatment records.  The examiner explained that the Veteran's lower back "injury" in the service was a single isolated acute incident that was transient in nature.  The examiner noted that there was no evidence found of any structural damage by the workup done in service and no other problems regarding his spine.  The examiner explained that therefore, the Veteran's lower back pain in the service was of an acute nature and there was no evidence of a chronic condition established in the service treatment records.  The examiner explained that the Veteran's self-report of back problems do not constitute adequate medical evidence of a chronic spine condition being diagnosed in the service.  The examiner explained that all the lay statements were based on supposition and did not constitute adequate medical evidence of any spine condition related to his reported fall in the service.  The examiner explained that the March 2007 diagnosis and opinion were in error and not based on the facts presented in the Veteran's service treatment records.  The examiner concluded that the Veteran's current complaints were more likely than not due to the effects of aging, musculoskeletal condition and his psychiatric disorder.  

The Veteran was afforded another VA examination in November 2013.  The examiner noted that the Veteran currently has mild degenerative disc disease and degenerative joint disease but no significant clinical nerve root impingement by MRI or even by recent normal EMG/NCV studies of the lower extremities.  The examiner concluded that it was less likely as not that the Veteran's back disorders were related to his military service.  The examiner also explained that it was less likely than not that the Veteran's back disorders are attributable to the 2001 motor vehicle accident.  The examiner noted the above history.  The examiner also explained that an August 2001 MRI showed mild disc desiccation and protrusions at the L3-L4 with minimal narrowing of the exit foramina bilaterally.  The examiner noted however that this was a quotation from the treating chiropractor's narrative summary and as such was not the official radiologic interpretation which the examiner could not locate.  The examiner also noted that a lumbar MRI at the VA five years later was completely normal.  The examiner noted that it was not until 2007 that the VA MRI began to show some minor degenerative abnormalities.  The examiner concluded that it would appear that the Veteran's true chronic problems with his lower back began about 2005 by the VA medical records and not any sooner.  The examiner explained that the Veteran's early evaluations demonstrated significant psychological/functional overlay and his initial rating award was therefore rescinded.  The examiner noted the March 2007 VA opinion was in error as there is no documentation of true chronicity here to prove service connection for the lower back.  The examiner also noted that the July 2012 notes are relevant to this period of time because the Veteran now does have documented lumbar degenerative disc disease and degenerative joint disease, albeit mild in severity.  

The examiner also explained that the MVA in 2001 contusion with normal documented lumbar range of motion by the physician at the time; the findings on lumbar MRI at that time were incidental at best and questionable considering the later normal MRI findings in 2006.  The examiner also noted that the Veteran was afforded SSA benefits in 2007 and the examining physician diagnosed neck pain, hypertension, thyroid disease, and possible musculoskeletal back pain as well as polysubstance abuse.  The examiner also explained that in regards to consideration of the Veteran's lay statements about his back injury and continuity of symptomatology it was difficult to support any long standing chronicity of symptomatology or service connection.  The examiner explained that based on the above discussion and also on the fact that the Veteran denied any recent illicit drug use, yet his urine drug screens were positive for cocaine in May 2013 and October 2013, the Veteran had been less than truthful with the examiner.  The examiner then stated that he firmly supported the June 2013 assessment and reaffirmed the opinion.  

In a January 2015 private statement, Dr. R.E. noted that after reviewing military records presented, the injuries the Veteran presented to his clinic were older injuries that have gotten worse and exacerbated over the years with every day activities.

An August 2015 private statement from Dr. Z.M. shows that the doctor reviewed the Veteran's service treatment records and notes that he suffers from chronic lower back pain which is service related. She noted that the Veteran continues to suffer from his service related injuries and those injuries worsen in severity and sometimes leave him bed-ridden.  She noted that the Veteran has herniated disks in his L-5 and S-1 which were injured while serving in the military.

Based on the evidence above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for the Veteran's low back disability.

First, the Board acknowledges the July 2012, January 2015 and August 2015 private opinions.  However, while these opinions noted review of the Veteran's service treatment records, they fail to address the post-service treatment records that found that there was no objective evidence of a low back disability for years following the Veteran's discharge from service and suggested the Veteran's symptoms had a psychological component.  The Board acknowledges that the December 1983 VA treatment record noted mild degenerative spurring.  However, x-rays and MRIs dated prior to, and after, the December 1983 record were normal and physical examination was not compatible with disc disease.  A close reading of the July 2012 opinion shows the private physician does not actually identify the diagnosis of the chronic back disorder that purportedly resulted from the in-service back injury.  Rather, the private physician vaguely notes that since being discharged the Veteran had "ongoing low back . . . issues," that the MVA in 2001 exacerbated the Veteran's "low back pain," that there is a causal relationship between "the complaints and the accident he had while in the service," that since the injury the Veteran's "current symptoms represent the condition and the motor vehicle accident appears to have been an exacerbation of his low back injury," and that there is at least as likely as not a "causal relationship of complaints and the accident he sustained while in the service."  Also, to the extent Dr. R.E.'s reference to "older injuries" is an attempt to relate the Veteran's current back condition to service, this is not credible because the medical evidence overwhelming shows that the in-service complaints of back problems were not reflective of an actual chronic back disorder that continued after service and ever since service.  Also, Dr. Z.M. maintained that the Veteran actually sustained herniated discs at L5 and S1 in service.  This is clearly an erroneous statement.  A medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the Board assigns the private opinions little probative value.  

The Board has also considered the Veteran's assertions that his low back disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 vets. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of a low back disability, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed lumbar degenerative disc disease/degenerative joint disease is related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed low back disability is in any way related to his military service.

Instead, the Board finds the November 2013 VA addendum opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a thorough rationale.  Furthermore, the VA examiner considered and acknowledged the lay statements and medical evidence of record in reaching his conclusions.  As such, the Board finds that the November 2013 opinion is dispositive of the nexus question in this case.

In regards to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's degenerative joint disease is properly afforded such consideration, as arthritis is one of the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The Board acknowledges the Veteran's assertions that his low back has continuously bothered him since service and the lay statements which detail personal observations.  The Board also notes that the Veteran was treated shortly after service for low back complaints.  Any relationship between the current back disability and symptoms of back problems experienced over the years, however, must be established by medical evidence because a disease process affecting the spine may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Thus, the Board does not find that the Veteran's reports of low back pain since service and the lay statements constitute competent and credible evidence of a nexus between the Veteran's military service and the currently diagnosed low back disability.  As discussed above, although the Veteran reported low back pain and there was one notation of degenerative spurring, x-rays, MRIs, and physical examination found that there was no objective evidence of a low back disability until many years after service.  Additionally, as noted above, contemporaneous medical evidence also noted a possible psychological aspect to the Veteran's low back complaints after service.  Most importantly, the most probative medical opinion rendered in November 2013 indicated that there is no link between the in-service injury and the current back disability.

Furthermore, there is no credible evidence of record that the Veteran's low back disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with a low back disability until several years after service.

The Veteran is seeking service connection for a physical disability of the back, however, the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


